 Case 2:21-cv-02813-BRM-ESK Document 6 Filed 02/26/21 Page 1 of 2 PageID: 102
                                                                                                                                          Michael S. Horn
                                                                                                                                    Member of New Jersey
                                                                                                                                       and New York Bars
                                                                                                                                   mhorn@archerlaw.com
                                                                                                                            201-498-8529 (Ext. 7529) Direct
                                                                                                                                  201-342-6611 Direct Fax

                                                                                                                                      Archer & Greiner, P.C.
                                                                                                                              Court Plaza South, West Wing
                                                                                                                                  21 Main Street, Suite 353
                                                                                                                                Hackensack, NJ 07601-7095
                                                                                                                                        201-342-6000 Main
                                                                                                                                          201-342-6611 Fax
                                                                                                                                       www.archerlaw.com



 February 26, 2021


 VIA ECOURTS
Clerk
District of New Jersey
United States District Court
50 Walnut Street
Newark, New Jersey 07101

        Re:        Xiamen ITG Group Corp, LTD. v. Crystal Vogue, Inc.
                   Civil Action No. 2:21-cv-02813

 Dear Sir/Madam

        We represent the Defendant, in the above referenced matter. Defendant respectfully
 submits this letter to advise that Defendant is invoking provisions of L.Civ.R 7.1(d)(5) for an
 automatic extension of two dates.

         Firstly, we have not been timely served with the pending motion. Therefore, the return
 date should be moved to April 5, 2021. In addition, pursuant to L.Civ.R 7.1(d)(5), we respectfully
 request an extension of time to oppose, cross move, and/or respond to the Motion to Enforce which
 is a dispositive motion. Since my client has not yet been served with process in this matter, the
 original return date should be April 5, 2021. Pursuant to L. Civ. R 7.1(d)(5) we request that the
 pending motion be adjourned to the next motion date which is April 19, 2021.

         Secondly, we respectfully request pursuant to pursuant to L. Civ. R 6.1 we request that the
 time to move, plea or otherwise response to the pending Petition to be extended by fourteen (14)
 days. Since Plaintiff has not yet served Defendant, the earliest the petition would be due is March
 19, 2021. The fourteen day extension requested would place the due date as April 2, 2021.

         This is the first time a request for these extensions have been made. The reason for these
 requests are that there is insufficient time to prepare an opposition to the pending motion if the
 return date remains unchanged. There is also insufficient time to move, plea or otherwise respond
 to the petition if an extension is not granted. I am currently in the middle of a trial in Rockland
 County Surrogates Court and I have a number of depositions scheduled in March.




       Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
Case 2:21-cv-02813-BRM-ESK Document 6 Filed 02/26/21 Page 2 of 2 PageID: 103

Clerk
February 26, 2021
Page 2

        We appreciate the Court’s attention to this request.

                                                       Respectfully,




                                                       MICHAEL S. HORN
cc: Counsel of Record (via ECF)
220448376v1
